DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 19 June 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that while the cited Office Actions and Written Opinions will be considered, any included prior art cited within those documents will not be considered unless separately cited by the Applicant on an IDS.

The information disclosure statement (IDS) submitted on 4 November 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that while the cited Office Actions and Written Opinions will be considered, any 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14589768, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, claim 1 of the current application states, “a touch-screen display having one or more user interface elements configured to toggle among the plurality of electronic image files and initiate access to the shipping container.”  Application 14589768 does not provide support for this limitation, and thus claims 1-7 do not receive the benefit of the earlier filed application.
In particular, claim 8 states, “an electronic shipping label having… a touch-screen display having one or more buttons configured to toggle among the plurality of electronic image files and provide access to the shipping container.”  Application 14589768 does not provide support for this limitation, and thus claims 8-16 do not receive the benefit of the earlier filed application.
In particular, claim 18 states, “determine a location of the electronic device or shipping container, determine a geo-fence surrounding a destination location of the first leg of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the first leg of the shipping itinerary based on the destination location and the location of the electronic device or shipping container; and provide a second electronic image file or a signal to the electronic shipping label to indicate to the electronic shipping label to change to a second electronic image file of the plurality of electronic image files.”  Application 14589768 does not provide support for this limitation, and thus claims 18 and 19 do not receive the benefit of the earlier filed application.
In particular, claim 20 states, “receive a plurality of selections of the plurality of user interface elements in an ordered sequence, wherein the ordered sequence matches a stored sequence of selections of the plurality of user interface elements; access the shipping container in response to a match of the ordered sequence and the stored sequence; and output, on the display, loading and unloading instructions of the shipping container.”  Application 14589768 does not provide support for this limitation, and thus claim 20 does not receive the benefit of the earlier filed application.
Claim Objections
Applicant is advised that should claims 13 and 16 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In particular, claim 13 states, “The system of claim 8, wherein the touch-screen display is configured to be powered by a power source and to visually display the first image file even if the power source has failed.”  Claim 16 states, “The system of claim 8, wherein the touch-screen display is configured to be powered by a power source and to visually display the first image file even if the power source has failed.”  Thus, as shown here, the claims are duplicate claims, and thus would be objected to if found allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 4 recites the limitation "pushed in the sequence" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the Applicant has not defined previously within the claim or in a depended upon claim, “a sequence,” and thus it remains unclear as to what sequence this claim refers to with its recitation.  For the purpose of examination, the Examiner will interpret the claim to read, “pushed in a sequence.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) (hereinafter Jackson), in view of Ruth et al. (US 2019/0306663 A1) (hereinafter Ruth).

With respect to claim 1, Jackson teaches:
A communication device configured to obtain from an electronic device a plurality of electronic image files that are stored on the electronic device and that represent shipping information associated with a plurality of legs that form a shipping itinerary (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe an electronic envelope that includes a communication device, electronic display, and a microcomputer that stores images that will be displayed on the 
A processor connected coupled to the communication device and the display and being configured to: obtain, from the electronic device and using the communication device, a first electronic image file from the plurality of electronic image files stored on the electronic device (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe the microcomputer obtaining image files that are stored in memory or remotely).
Render, on the display, the first electronic image file during a first leg of the shipping itinerary (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as sorting information based on the shipment being in a sorting facility).
Access a second electronic image file from the plurality of electronic image files or the shipping container at a second point in the itinerary (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as the final destination address and special recipient images when the shipment is on a vehicle on the way to the final destination).

Jackson discloses all of the limitations of claim 1 as stated above.  Jackson does not explicitly disclose the following, however Ruth teaches:
A touch-screen display having one or more user interface elements configured to toggle among the plurality of electronic image files and initiate access to the shipping container (See at least paragraphs 5, 6, 50, 65-68, 81, and 134 which describe a controller interface for a container that is a touch-screen display, wherein selecting portions of the interface changes the displayed images, as well as grants access to the container).
A processor connected coupled to the communication device and the touch-screen display and being configured to: obtain, from the electronic device and using the communication device, a first electronic image file; render, on the touch-screen display, the first electronic image file during a first leg of the shipping itinerary; access a second electronic image file from the plurality of electronic image files or the shipping container when the one or more user interface elements are selected (See at least paragraphs 5, 6, 50, 65-68, 81, and 134 which describe the electronic display displaying images during different portions of a shipment based on containers location, wherein using the touch interface, a user is able to display new information on the display).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of using a touch based interface on a shipping label, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein a user gain access to the container via inputting commands into the interface of 

With respect to claim 3, the combination of Jackson and Ruth discloses all of the limitations of claim 1.  In addition, Ruth teaches:
A memory configured store a sequence of selections of the one or more user interface elements that accesses the shipping container when the one or more user interface elements are selected in the sequence (See at least paragraphs 63-68 which describe the controller storing access codes for the container, wherein when a user inputs the correct sequence, the container is unlocked).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of using a touch based interface on a shipping label, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein a user gain access to the container via inputting commands into the interface of Ruth.  By granting access to the shipment via interface interactions, a shipment can be secured against undesirable access via a lock.

With respect to claim 4, Jackson/Ruth discloses all of the limitations of claim 1.  In addition, Ruth teaches:
Wherein the one or more user interface elements include a plurality of buttons, each button with a different identifier, wherein the processor is configured to: access the shipping container when the one or more buttons of the plurality of buttons are pushed in the sequence (See at least paragraphs 63-68 which describe the controller storing access codes for the container, wherein when a user inputs the correct sequence, the container is unlocked).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of using a touch based interface on a shipping label, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein a user gain access to the container via inputting commands into the interface of Ruth.  By granting access to the shipment via interface interactions, a shipment can predictably be secured against undesirable access via a lock.

With respect to claim 5, Jackson/Ruth discloses all of the limitations of claim 1.  In addition, Ruth teaches:
Wherein the communication device is configured to receive a current location of the shipping container, wherein the processor is configured to: access the second electronic image file when the current location of the shipping container is greater than a threshold distance from a first destination location associated with the first leg of the shipping itinerary (See at least paragraphs 5, 6, 94, and 134 which 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By updating an image on a label when the label reaches an intermediate location and time after a first location, a shipper will predictably be able to display only the relevant content on a shipping label, and thus provide added security to the shipping as well as reduce the content that is displayed to only that which is relevant.

With respect to claim 8, Jackson teaches:
A web portal that monitors a shipping itinerary that has a plurality of legs; An electronic device in communication with the web portal and stores a plurality of electronic image files associated with the plurality of legs of the shipping itinerary (See at least paragraphs 43, 45, 90, and figure 1 which describe a shipment with 
And an electronic shipping label having: a communication device configured to obtain from the electronic device the plurality of electronic image files that represent shipping information (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe an electronic envelope that includes a communication device, electronic display, and a microcomputer that stores images that will be displayed on the display during a shipping process, wherein the images reflect shipping information associated with different portions of the itinerary).
A processor coupled to the communication device and the display and being configured to: obtain, from the electronic device and using the communication device, a first electronic image file from the plurality of electronic image files (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe the microcomputer obtaining image files that are stored in memory or remotely).
Render, on the display, the first electronic image file during the first leg of the shipping itinerary  (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as sorting information based on the shipment being in a sorting facility).
Access a second electronic image file from the plurality of electronic image files or the shipping container at a second time in the itinerary (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as the final 

Jackson discloses all of the limitations of claim 8 as stated above.  Jackson does not explicitly disclose the following, however Ruth teaches:
And an electronic shipping label having: A touch-screen display having one or more buttons configured to toggle among the plurality of electronic image files and provide access to the shipping container (See at least paragraphs 5, 6, 50, 65-68, 81, and 134 which describe a controller interface for a container that is a touch-screen display, wherein selecting portions of the interface changes the displayed images, as well as grants access to the container).
A processor coupled to the communication device and the touch-screen display and being configured to: obtain, from the electronic device and using the communication device, a first electronic image file from the plurality of electronic image files; Render, on the touch-screen display, the first electronic image file during the first leg of the shipping itinerary, and Access a second electronic image file from the plurality of electronic image files or the shipping container when the one or more buttons are pushed (See at least paragraphs 5, 6, 50, 65-68, 81, and 134 which describe the electronic display displaying images during different portions of a shipment based on containers location, wherein using the touch interface, a user is able to display new information on the display).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a 

With respect to claim 9, Jackson/Ruth discloses all of the limitations of claim 8.  In addition, Jackson teaches:
Wherein the communication device communicates wirelessly with the electronic device (See at least paragraphs 36, 41, 47, 48, 66, 75, and 77 which describe the communications device as communicating with other components wirelessly).

With respect to claim 10, Jackson/Ruth discloses all of the limitations of claim 8.  In addition, Jackson teaches:
Wherein the electronic device causes the electronic shipping label to display at least one piece of information obtained by the electronic device during one or more legs of the shipping itinerary (See at least paragraphs 18, 19, 49, 50, 53, and 55 which describes the shipping label being told to display shipping instructions and handling instructions that are received during shipment itinerary).

With respect to claim 12, Jackson/Ruth discloses all of the limitations of claim 8.  In addition, Jackson teaches:
Wherein the processor is configured to obtain, from the electronic device, a signal that triggers a display of an electronic image file based on being on a leg of the shipping itinerary (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as sorting information based on the shipment being in a sorting facility).

With respect to claim 14, Jackson/Ruth discloses all of the limitations of claim 8.  In addition, Ruth teaches:
Wherein the electronic device is configured to determine a location of the shipping container and the processor is configured to render, on the touch-screen display, a second electronic image file during a second leg of the shipping itinerary when the location of the shipping container is a threshold distance away from a location associated with the first leg of the shipping itinerary (See at least paragraphs 5, 6, 94, and 134 which describe storing multiple images in the controller, wherein shipment is tracked during shipping, and wherein a first image is displayed during a first portion of an itinerary, and when the shipment reaches a second intermediate location after a set period of time, the image is replaced with another image).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a .

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Ruth as applied to claim 1 as stated above, in view of Gelbman et al. (US 2008/0303637 A1) (hereinafter Gelbman), and further in view of Chung et al. (US 2007/0268138 A1) (hereinafter Chung).

With respect to claim 2, Jackson/Ruth discloses all of the limitations of claim 1 as stated above.  Jackson and Ruth do not explicitly disclose the following, however Gelbman teaches:
Wherein sensors are used to monitor the temperature of the environment and display the monitored temperature on the display (See at least paragraphs 16 and 66 which describes the use of an electronic label on a shipment, wherein the label is updated with monitored parameters including the environmental temperature).


The combination of Jackson, Ruth, and Gelbman do not explicitly disclose the following, however Chung teaches:
Obtain temperature monitoring data including a temperature within the shipping container (See at least paragraph 111 which describes using sensors in a shipment container to monitor the temperature within the shipping container).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of using a touch based interface on a shipping label, wherein the label displays different .

Claims 6, 7, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Ruth as applied to claims 1 and 8 as stated above, and further in view of Gelbman.

With respect to claim 6, Jackson/Ruth discloses all of the limitations of claim 1 as stated above.  Jackson and Ruth do not explicitly disclose the following, however Gelbman teaches:
Wherein the touch-screen display is configured to be powered by a power source and to visually display the first electronic image file even if the power source has failed (See at least paragraphs 17, 21, 73, and 77 which describe the label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed).


With respect to claim 7, Jackson/Ruth discloses all of the limitations of claim 1 as stated above.  Jackson and Ruth do not explicitly disclose the following, however Gelbman teaches:
A non-reflective flexible plastic cover that is configured to allow the plurality of image files underneath the non-reflective flexible plastic cover to be read by a laser of the electronic device (See at least paragraphs 10, 14, 21, 53, 54, 59, 73, and 77 which describe the electronic ink shipping label, wherein a cover is placed over the top to protect the label’s electronics, and where the images displayed include a barcode that is machine read.  The Examiner notes that machine read barcodes are known to use barcode scanners, i.e. lasers).


With respect to claims 13 and 16, Jackson/Ruth discloses all of the limitations of claim 8 as stated above.  Jackson and Ruth do not explicitly disclose the following, however Gelbman teaches:
Wherein the touch-screen display is configured to be powered by a power source and to visually display the first image file even if the power source has failed (See at least paragraphs 17, 21, 73, and 77 which describe the label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a 

With respect to claim 15, Jackson/Ruth discloses all of the limitations of claim 8 as stated above.  Jackson and Ruth do not explicitly disclose the following, however Gelbman teaches:
Wherein the electronic shipping label has a non-reflective flexible plastic cover that is configured to allow the plurality of image files underneath the non-reflective flexible plastic cover to be read by a laser of the electronic device (See at least paragraphs 10, 14, 21, 53, 54, 59, 73, and 77 which describe the electronic ink shipping label, wherein a cover is placed over the top to protect the label’s electronics, and where the images displayed include a barcode that is machine read.  The Examiner notes that machine read barcodes are known to use barcode scanners, i.e. lasers).
.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Ruth as applied to claims 8, and 10 as stated above, further in view of Chung.

With respect to claim 11, Jackson/Ruth discloses all of the limitations of claims 8 and 10 as stated above.  Jackson and Ruth do not explicitly disclose the following, however Chung teaches:
Obtain temperature monitoring data including a temperature within the shipping container (See at least paragraph 111 which describes using sensors in a shipment container to monitor the temperature within the shipping container).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Gelbman.

With respect to claim 17, Jackson teaches:
A web portal that monitors a shipping itinerary, the shipping itinerary having a plurality of legs that form the shipping itinerary; an electronic device in communication with the web portal and stores a plurality of electronic image files associated with the plurality of legs of the shipping itinerary (See at least paragraphs 43, 45, 90, and figure 1 which describe a shipment with multiple legs, wherein parties use a network to monitor the tracking of the shipment).
An electronic shipping label having: a communication device for obtaining from the electronic device the plurality of electronic image files stored on the electronic device (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe an electronic envelope that includes a communication device, electronic display, and a microcomputer that stores images that will be displayed on the display during a shipping process, wherein the images reflect shipping information associated with different portions of the itinerary).
A processor connected to the communication device and configured to: obtain, from the electronic device and using the communication device, a first electronic image file from the plurality of electronic image files stored on the electronic device (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe the microcomputer obtaining image files that are stored in memory or remotely).
Render the first electronic image file during the first leg of the shipping itinerary (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as sorting information based on the shipment being in a sorting facility).
Display that visually displays the rendered first electronic image file that is to be read by a laser of the electronic device (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as the final destination address and special recipient images when the shipment is on a vehicle on the way to the 

Jackson discloses all of the limitations of claim 17 as stated above.  Jackson does not explicitly disclose the following, however Gelbman teaches:
Display that visually displays the rendered first electronic image file that is to be read by a laser of the electronic device even if a power source that powers the display has failed (See at least paragraphs 17, 21, 73, and 77 which describe the label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman.  By using an electronic ink display that is bi-stable, the display will be able to display images without power, as this is a known feature and technique of electronic ink.  In shipping labels, this will predictably reduce the amount of power needed.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Gelbman as applied to claim 17 as stated above, further in view of Ruth.
With respect to claim 18, Jackson/Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson and Gelbman do not explicitly disclose the following, however Ruth teaches:
Wherein the electronic device is affixed to the shipping container in proximity to the electronic shipping label and configured to: determine a location of the electronic device or shipping container, determine a geo-fence surrounding a destination location of the first leg of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the first leg of the shipping itinerary based on the destination location and the location of the electronic device or shipping container; and provide a second electronic image file or a signal to the electronic shipping label to indicate to the electronic shipping label to change to a second electronic image file of the plurality of electronic image files (See at least paragraphs 5, 6, 94, and 134 which describe storing multiple images in the controller, wherein shipment is tracked during shipping, and wherein a first image is displayed during a first portion of an itinerary, and when the shipment reaches a second intermediate location after a set period of time, the image is replaced with another image).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the 

With respect to claim 19, Jackson/Gelbman/Ruth discloses all of the limitations of claims 17 and 18 as stated above.  In addition, Jackson teaches:
Wherein the electronic shipping label is configured to: receive the second electronic image file or the signal when the electronic device exits the geo-fence; and display the second electronic image (See at least paragraphs 19, 49, 50, 53, 56, 57, and 59 which describe providing the electronic label with information updates that will be displayed periodically or based on a trigger, such as when the shipment reaches a specific destination, wherein the updated image is then displayed on the label instead of a previous image).

With respect to claim 20, Jackson/Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson and Gelbman do not explicitly disclose the following, however Ruth teaches:
Wherein the display has a plurality of user interface elements, wherein the processor is configured to: receive a plurality of selections of the plurality of user interface elements in an ordered sequence, wherein the ordered sequence matches a stored sequence of selections of the plurality of user interface elements; access the shipping container in response to a match of the ordered sequence and the stored sequence; and output, on the display, loading and unloading instructions of the shipping container (See at least paragraphs 63-68 and 137 which describe the controller storing access codes for the container, wherein when a user inputs the correct sequence, the container is unlocked and handling instructions are displayed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein a user gain access to the container via inputting commands into the interface of Ruth.  By granting access to the shipment via interface interactions, a shipment can predictably be secured against undesirable access via a lock.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
12 August 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628